Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (D’Emic, J.), dated July 29, 2011, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, after a hearing, and imposing a term of imprisonment upon his previous conviction of criminal contempt in the first degree, on the ground that the amended sentence is excessive.
*699Ordered that the amended sentence is affirmed.
The defendant’s purported waiver of the right to appeal was invalid (see People v Lopez, 6 NY3d 248, 257 [2006]; People v Floyd, 112 AD3d 963 [2d Dept 2013]), and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contention, the amended sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Mastro, J.E, Hall, Austin and Sgroi, JJ., concur.